Citation Nr: 0302808	
Decision Date: 02/13/03    Archive Date: 02/24/03	

DOCKET NO.  02-11 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly compensation based on loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1974 to December 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In an October 2002 statement the veteran's representative 
indicates a desire to claim entitlement to service connection 
for sleep apnea on a secondary basis.  This matter is 
referred to the RO for its consideration.


FINDING OF FACT

The veteran does not currently have loss of use of a creative 
organ.


CONCLUSION OF LAW

The criteria for special monthly compensation based on loss 
of use of a creative organ have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.350(a) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case informing them of the governing 
legal criteria, evidentiary development under the VCAA, the 
evidence necessary to substantiate the veteran's claim, the 
evidence considered, and the reasons for the denial of his 
claim.  In essence the matter of "which information and 
evidence, if any, that the claimant is to provide to VA and 
which information and evidence, if any, that VA will attempt 
to obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been afforded VA fee-basis examinations and treatment 
records have been obtained.  The veteran has indicated that 
he does not desire a personal hearing.  Therefore, it is 
concluded that the VA has complied with the VCAA and the 
Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Special monthly compensation under 38 U.S.C. § 1114(k) is 
payable for, inter alia, each anatomical loss or loss of use 
of one or more creative organs.  38 C.F.R. § 3.350(a).  Loss 
of a creative organ will be shown by acquired absence of one 
or both testicles (other than undescended testicles) or 
ovaries or other creative organ.  Loss of use of one testicle 
will be established when examination by a board finds that:  
(a) the diameters of the affected testicle are reduced to 
one-third of the corresponding diameters of the paired normal 
testicle, or (b) the diameters of the affected testicle are 
reduced to one-half or less of the corresponding normal 
testicle and there is alteration of consistency so that the 
affected testicle is considered harder or softer than the 
corresponding normal testicle; or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist, and accepted by the 
veteran, establishes the absence of spermatozoa.  When loss 
or loss of use of a creative organ resulted from wounds or 
other trauma sustained in service, or resulted from 
operations in service for the relief of other conditions, the 
creative organ becoming incidentally involved, the benefit 
may be granted.  Loss or loss of use traceable to an elective 
operation performed subsequent to service, will not establish 
entitlement to the benefit.  If, however, the operation after 
discharge was required for the correction of a specific 
injury caused by a preceding operation in service, it will 
support authorization of the benefit.  When the existence of 
disability is established meeting the above requirements for 
nonfunctioning testicle due to operation after service, 
resulting in loss of use, the benefit may be granted even 
though the operation is one of election.  An operation is not 
considered to be one of election where it is advised on sound 
medical judgment for the relief of a pathological condition 
or to prevent possible future pathological consequences.  
Atrophy resulting from mumps followed by orchitis in service 
is service connected.  Since atrophy is usually perceptible 
within 1 to 6 months after infection subsides, an examination 
more than 6 months after the subsidence of orchitis 
demonstrating a normal genitourinary system will be 
considered in determining rebuttal of service incurrence of 
atrophy later demonstrated.  Mumps not followed by orchitis 
in service will not suffice as the antecedent cause of 
subsequent atrophy for the purpose of authorizing the 
benefit.  38 C.F.R. § 3.350(a)(1).  

Service connection is in effect for paranoid schizophrenia, 
evaluated as 100 percent disabling.

The report of an August 2001 VA fee-basis examination 
reflects that the veteran reported experiencing reduction in 
libido and an inability to maintain an erection at times as 
early as February 1974.  He then had a penile pump that 
helped somewhat.  On examination the penis was of normal size 
but had reduced erectile power.  Testicles were present 
bilaterally.  Size and consistency of epididymis and 
spermatic cord were within normal limits.  The diagnoses 
included erectile dysfunction based on the veteran's history 
with the cause of sexual dysfunction likely being unknown 
because it predated the onset of his diabetes or the starting 
of his medication.

An April 2000 VA treatment record reflects that the veteran's 
medications were playing a significant role in the etiology 
of his sexual dysfunction.

The report of a January 2002 VA fee-basis examination, and 
March 2002 addendum thereto, reflect that an attempt was made 
to determine whether the veteran's sexual dysfunction was 
psychogenic or organic in nature.  The January 2002 
impression included organic impotence versus psychogenic 
impotence and the examiner concluded that it was uncertain 
whether this was related to diabetes, hypertension, or 
medications for the veteran's schizophrenia.  Organic 
impotence could be related to one or all three.  The March 
2002 addendum reflects that the veteran had been started on 
Viagra, one to two hours prior to intercourse.  The veteran 
indicated that this worked relatively okay for him but he did 
have associated side effects of mild headaches.  He was 
willing to continue with the Viagra.  The examiner indicated 
that this appeared to be a good course of treatment for the 
veteran's organic impotence.

In order for the veteran to be awarded special monthly 
compensation based on loss of use of a creative organ he must 
have loss of use of a creative organ.  It is neither asserted 
nor shown that the veteran experiences any testicular or 
sperm impairment.  Rather, the competent medical evidence 
reflects that his testicles are present bilaterally, with no 
abnormality noted, and that the size and consistency of his 
epididymis and spermatic cord are also within normal limits.  

The veteran's assertion is that he experiences erectile 
dysfunction and this results in his loss of use of a creative 
organ.  However, the competent medical evidence, as well as 
the veteran's report, reflects that the veteran is taking 
Viagra and this works relatively well for him, enabling him 
to participate in intercourse.  Since the Viagra enables the 
veteran to obtain an erection and participate in intercourse 
he does not have loss of use of a creative organ due to 
erectile dysfunction.  All of the competent medical evidence 
reflects that the veteran has overcome his erectile 
dysfunction with the use of Viagra.  There is no competent 
medical evidence indicating that the veteran continues to 
have erectile dysfunction when he uses Viagra.  Therefore, 
the preponderance of the competent medical evidence is 
against a finding that the veteran experiences loss of use of 
a creative organ due to erectile dysfunction.  Since the 
veteran has reported that Viagra works relatively okay for 
him and the competent medical evidence indicates that this is 
a good course of treatment, a preponderance of the evidence 
is against the veteran's claim for special monthly 
compensation based on loss of use of a creative organ because 
it is not shown that the veteran has loss of use of a 
creative organ due to erectile dysfunction.




ORDER

Special monthly compensation due to loss of use of a creative 
organ is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

